DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Note: Office action mailed on 8/20/2021 has been withdrawn. The details can be referred to the interview summary attached to current office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020115478 A1 (Fujisawa), in view of US 20110059769 A1 (Brunolli) and in further view of US 20060210092 A1 (Navid), iPhone User Guide For iOS 7.1 Software 2014 (iPhone_iOS7) and Sony Smartwatch 3 SWR50 July 2014 (SonySWR50)
Regarding Claims 2, 12-13, Fujisawa teaches:
A watch device, comprising: a touch-sensitive display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or a system configuration of watch communicating with other devices including cellphone, and/or other electronic device with headphone; Figs. 4-5, 15-20, 28-29 and 41-43, various control, message and status are communicated among devices, where call start, call end, call redial, call answer etc. are part of control and status info).
Fujisawa does not illustrate explicitly on a watch user interface. However, Brunolli teaches (Brunolli: Figs. 4-5, a touch screen user interface on a smartwatch that initiates various user actions on calls or texts).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made modify Fujisawa with a watch user interface as further taught by Brunolli. The advantage of doing so is to enable smartwatch to manage call activities without involving operating phone (Brunolli: Abstract).
Fujisawa does not illustrate explicitly on a watch and headphone control and communication. However, Navid teaches (Navid: Fig. 1 and [0010]-[0013], a headphone unit is wireless link with a watch device; the watch can control and adjust various functions e.g. play, volume, etc. of the linked electronic device and headphone).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made modify Fujisawa with a watch user interface as further taught by Navid. The advantage of doing so is to enable smartwatch to manage electronic devices linked to the smartwatch for user convenience and experience (Navid: [0002]-[0006]).
Fujisawa does not illustrate explicitly on affordance/icon for user interface. However, iPhone_ios7 and Sony_SWR50 teaches (Iphone_iOS7: Chapter 5, SonySWR50: p14, p18).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made modify Fujisawa with affordance/icon for user interface as further taught by iPhone_ios7 and Sony_SWR50. The advantage of doing so is to leverage existing known methods to enhance product features and user experiences.
Regard Claim 3, Fujisawa as modified teaches all elements of Claim 2. Fujisawa as modified further teaches:
The watch device of claim 2, the one or more programs further including instructions for: displaying, on the touch-sensitive display of the watch device, an indication of a connection status between the watch device and the wireless headphone (Brunolli: Figs. 4-5).
Regard Claim 4, Fujisawa as modified teaches all elements of Claim 2. Fujisawa as modified further teaches:

Regard Claim 5, Fujisawa as modified teaches all elements of Claim 2. Fujisawa as modified further teaches:
The watch device of claim 2, the one or more programs further including instructions for: in response to receiving the indication of the incoming call, displaying, on the touch-sensitive display of the watch device, a decline affordance; and in response to detecting the first input and in accordance with a determination that the first input corresponds to a selection of the decline affordance: declining the incoming call (Brunolli: Figs. 4-5).
Regard Claim 6, Fujisawa as modified teaches all elements of Claim 2. Fujisawa as modified further teaches:
The watch device of claim 2, wherein the incoming call is received at an external device (Fujisawa: Fig. 6).
Regard Claim 7, Fujisawa as modified teaches all elements of Claims 2/6. Fujisawa as modified further teaches:
The watch device of claim 6, the one or more programs further including instructions for: in response to receiving the indication of the incoming call, generating, via the watch device, an audible alert for the incoming call received at the external device (Sony_SWR50: p26, settings overview).
Regard Claim 8, Fujisawa as modified teaches all elements of Claims 2/6. Fujisawa as modified further teaches:
The watch device of claim 6, the one or more programs further including instructions for: in response to receiving the indication of the incoming call, generating, via the watch device, a haptic alert for the incoming call received at the external device (Sony_SWR50: p26, settings overview).
Regard Claim 9, Fujisawa as modified teaches all elements of Claims 2/6. Fujisawa as modified further teaches:
The watch device of claim 6, wherein causing the incoming call to be answered includes causing the external device to answer the incoming call (Fujisawa: [0157], Figs. 16-20, initial answer machine on incoming calls; [0358]-[0364]).
Regard Claim 10, Fujisawa as modified teaches all elements of Claim 2. Fujisawa as modified further teaches:
The watch device of claim 2, the one or more programs further including instructions for: while the incoming call is active: detecting a third input; and in response to detecting the third input, causing a change in a volume of audio output of the wireless headphone (Iphone_iOS7: volume button; Navid: Fig. 1 and [0010]-[0013], volume control at watch to control headphone volume).
Regard Claim 11, Fujisawa as modified teaches all elements of Claim 2. Fujisawa as modified further teaches:
The watch device of claim 2, wherein the first input that corresponds to the selection of the answer affordance is a swipe in a direction (Brunolli: Figs. 4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649